Title: To George Washington from Lieutenant Colonel James Hendricks, 12 April 1777
From: Hendricks, James (Lieutenant Colonel)
To: Washington, George

 

Lines (Near Bonam Town [N.J.]) 12th April 1777
Please your Excellency

I this moment received yours respecting the Situation of 6th Virga regiment, which imply’s a Censure I think I by no means deserve, it gives me much pain sr to think a regiment of which I had in Some measure the regulation of, Shou’d be more Neglected than others from the Same State, and much more if I was conscious any part of the neglect happen’d with me, Early in February I had the promised indulgence from your Excellency of retiring for Some time Amongst my friends for the recovery of my health, but on hearing of the removal of Colo. Buckner from the regiment, I thought it my duty (tho not perfectly recover’d from my illness) to attend to the cares of the regiment which I found on my arrival at Chatham in a distrest Situation enough, both for want of money and Cloathing, on which I waited on you sr for and order for Some money for them, but unluckily found none to be had, however on the first day of its arrival, I drew the Sum ordered, and (as no paymaster was with the regt) distributed the Sum drew, amongst the officers of Companies, paying with my own hand the remains of four Company’s whose officers were all absent, Sending money to Trenton for the use of the Sick at that place, to Willmington for the Same purpose &c., all of which I conceived much at my own risk, after which I was order’d on detachment, with part of 1st 3rd 4th 5th 6th Virga and Colo. Rallings’s regiment, (with which I am now Station’d on the lines) all of which appears to me in as Miserable a Condition (and Some worse) than the 6th Regt—I wou’d likewise observe to your Excellency that in the Course of my being at Chatham, I drew an order to the Store at Morris Town for Some Cloathing for a Soldier who was in much want, which was refused and the reasons for Such refusal was that a return must be made out for the whole regiment, without which I cou’d get no Cloathing, upon which I meant to have Immediately waited on your Excellency in order to point out the Impossibility of procuring Such return, but before I had time was order’d on this Service I now am—The Sixth regt are now at Whippany, Chatham, New Ark, Elizabeth Town, Pesaick and here without any field officer but myself, and me fix’d here, which I mention to point out the impossibility of executing your order without I can have liberty to be absent from the lines a sufficient time for the purpose mention’d—Your Excellency observes that the Sixth regt are barer and unfitter to take the field than others, I can assure you (and wou’d wish to have the matter Enquired into) that I can produce more men and in as good order than the 1st 3d 4th or 5th Virga regiments, notwithstanding

the difficulties I have labour’d under, by reason of my illness, removal of the Colo., want of officers &c. the latter of which I have mention’d to Some in your family—am sorry I have Enemy’s to inform your Excellency the 6th regt is in So bad a Situation, I mean to do my duty Consientiously, (for the little time I presume I Shall be in the service) and not murmur, if those who have gave this uneasiness can do so it is well, if you’l please to releive me for a Short time I can procure the Necessaries for the men if not it is impossible. I am with much respect Yr Most Obedt Servt

James Hendricks

